COZORT, Judge.
Claimant refused to accept a job offered her by her employer after the employer moved the plant eleven miles farther from claimant’s home. Claimant, who does not drive, argues that she was “forced” to quit because she was unable to arrange transportation to the new plant location. Claimant was denied unemployment compensation by the Full Commission. The Commission’s decision was affirmed by the Superior Court of Wilkes County. We affirm.
Claimant Artie Barnes was employed by the Singer Company, hereinafter “employer,” in Lenoir as a furniture cleaner. Claimant lives in Moravian Falls, twenty-two miles from her employer’s Lenoir plant. For thirteen years claimant, who does not *660drive, caught a ride to and from work with her brother-in-law, who also lived in Moravian Falls and worked in Lenoir. In the summer of 1986 employer permanently closed the Lenoir plant. The work that had been done in Lenoir was transferred to a plant location eleven miles farther from claimant’s home. Since claimant had a good work record, employer offered her a job at the new location doing the same work she had done in Lenoir.
Claimant was unable to secure a ride to the new plant with her brother-in-law because he still worked in Lenoir. Claimant testified that she checked for rides to work and could not find any. Claimant declined the employer’s offer to continue working at the new plant.
Claimant applied for unemployment compensation on the theory that her employer’s move “forced” her to quit because she was unable to arrange transportation to work. She claims that when an employer’s relocation requires employees to drive thirty-three miles one way, that is “good cause” to quit your job under N.C. Gen. Stat. § 96-14(1). We disagree.
The pertinent facts, as recited above, are not in dispute. The issue before this Court is whether the Commission erred in concluding that claimant voluntarily quit her job without good cause attributable to the employer.
N.C. Gen. Stat. § 96-14(1) provides that a claimant is disqualified for unemployment compensation benefits “if it is determined by the Commission that such individual is, at the time such claim is filed, unemployed because he left work voluntarily without good cause attributable to the employer.” (Emphasis added.) Our courts have interpreted that statute to require evidence that claimant quit voluntarily and that she quit without good cause attributable to her employer. In other words, the test to be disqualified for unemployment benefits has two prongs: a “voluntary” prong and a “good cause” prong. In re Poteat v. Employment Security Comm., 319 N.C. 201, 203, 353 S.E. 2d 219, 221 (1987).
Leaving work voluntarily for the purposes of § 96-14 means making the choice to leave free of coercion by the employer or by events beyond the employee’s control. In re Poteat, 319 N.C. at 205, 353 S.E. 2d at 222. Our focus should be “the external factors motivating the employee’s quitting].” Id. We have held that em*661ployees who quit after being asked by their employers to leave do not quit “voluntarily” for the purposes of § 96-14. In re Werner, 44 N.C. App. 723, 727, 263 S.E. 2d 4, 7 (1980). A pregnant woman’s acceptance of a leave of absence is not “voluntarily” quitting, but her failure to take the necessary steps to preserve her employment status was “voluntary” under § 96-14. Sellers v. National Spinning Co., 64 N.C. App. 567, 570, 307 S.E. 2d 774, 776 (1983).
The second prong of the test under N.C. Gen. Stat. § 96-14, the good cause determination, is applied if the claimant’s quitting is found to be voluntary. Poteat, 319 N.C. at 205, 353 S.E. 2d at 222. “Good cause” is a reason for leaving a job “deemed by reasonable men and women [as] valid and not indicative of an unwillingness to work.” In re Watson, 273 N.C. 629, 635, 161 S.E. 2d 1, 7 (1968). The cause is “attributable to the employer” when the reason for quitting is “produced, caused, or created as a result of actions by the employer.” In re Huggins v. Precision Concrete Forming, 70 N.C. App. 571, 573, 320 S.E. 2d 416, 417 (1984).
Applying these principles to this case, we are not convinced that claimant has produced sufficient evidence that external factors attributable to her employer forced her to quit. It is an economic reality that businesses must from time to time relocate or consolidate. We do not believe we are compelled by this case to establish a “Bright-Line test” in terms of miles traveled or burden to the employee. We do not believe an employer’s move requiring claimant to commute an additional eleven miles is unreasonable. It is generally the employee’s responsibility to commute to work absent some agreement between employer and employee. While employer’s move increased claimant’s burden for finding transportation, we do not believe the employer’s move forced claimant to quit. Therefore, the decision of the trial court affirming the order of the Commission disqualifying claimant for benefits is
Affirmed.
Judge Arnold concurs.
Judge Phillips dissents.